Exhibit 10.28

 

[ORACLE USA, INC. LETTERHEAD]

 

November 3, 2005

 

Gregory B. Maffei

 

  Re: Resignation Agreement

 

Dear Greg:

 

This Resignation Agreement (“Agreement”), upon your signature, will constitute
the agreement between you and Oracle Corporation/Oracle USA, Inc (“Oracle”),
regarding the terms of your resignation from employment with Oracle.

 

You represent and warrant and reconfirm that you are not aware of any
circumstances at Oracle involving Oracle or any officer, director or employee of
Oracle giving you any reason or cause to believe that Oracle, or any officer,
director or employee of Oracle, have engaged in unlawful or unethical conduct or
conduct concerning which you have a legal obligation to report to Oracle Board
of Directors or any committee thereof. You also agree that Oracle has paid to
you all amounts due to you including salary and accrued vacation pay.

 

Oracle and you agree that your employment with Oracle will end on the date you
execute this Agreement, comply with the procedure set forth herein for your
resignation, and this Agreement and your resignation are accepted by Oracle.
Your delivery to me by fax, e-mail or personal delivery, of a copy of this
Agreement, signed by you on the date of delivery, together with your letter of
resignation, will effect your resignation from Oracle upon Oracle’s acceptance.
You agree that your resignation is not and shall not be deemed to be a
resignation for “Good Reason” under the terms of the Offer Letter Employment
Agreement dated June 20, 2005 as amended on September 8, 2005 (the “Offer Letter
Employment Agreement”). You further agree that you will institute no action
against Oracle under or claiming a violation of the Offer Letter Employment
Agreement.

 

Oracle and you agree as follows:

 

1. Your resignation will be accepted by Oracle and be effective as of
November 15, 2005.

 

2. Except as set forth herein, you agree to unconditionally and forever release
and discharge, Oracle Corporation, Oracle USA, Inc., and all of their

 

1



--------------------------------------------------------------------------------

subsidiaries, related entities, officers, directors, agents and employees, and
the officers, directors, agents or employees of all related entities and
subsidiaries, and each of them (collectively “Releases”), of and from any and
all debts, claims, liabilities, demands and causes of action of every kind,
nature and description, whether known or unknown, including, but not limited to,
any claim for stock options, stock option vesting, severance pay, benefits,
bonuses, claims arising in contract or tort, claims under federal, state or
local law, which you have, or may have, or could assert against Releases or any
of them as of the date on which you sign this Agreement, including, but not
limited to, any claims arising out of or connected with your employment or the
termination of your employment with Oracle. Except as set forth herein, this
release of claims shall expressly include a waiver of any rights you may have,
including rights to severance pay, under the Offer Letter Employment Agreement.
This release of claims shall not apply to claims you have or may have for
unemployment insurance benefits, state disability compensation, claims for any
vested benefits under any Oracle-sponsored benefit plan, worker’s compensation,
or for indemnification for claims asserted against you which arise out of the
course and scope of your employment with Oracle, or by statute, corporate bylaws
or Board of Directors resolution. This release of claims shall not be deemed to
constitute a waiver of your right under Oracle policy to be reimbursed for
reasonable business expenses incurred through your last day of employment.
Additionally, this release shall not preclude you from filing a charge with the
U.S. Equal Employment Opportunity Commission, nor shall it be deemed to
constitute a waiver of your rights, if any, under the Age and Discrimination in
Employment Act. Oracle represents that it has no present intention of bringing
any claim against you, nor is it presently aware of any basis upon it could
assert a claim against you.

 

3. Oracle and you agree that this Agreement will be interpreted and enforced
under California law and that it is being entered in California. It is further
understood and agreed that as part of the consideration and inducement for the
offer of this Agreement, you specifically waive the provisions of section 1542
of the California Civil Code, which states:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

 

4. You agree to preserve as confidential and not to use or disclose any Oracle
trade secrets, confidential information, data, or other proprietary information,
relating to its technology, customers, products, business plans, financial or
organizational information or other subject matter pertaining to the business of
Oracle or any of its customers or licensees from this day forward. The
provisions of the Proprietary Information Agreement which you signed on June 21,
2005, which survive the termination of employment, except as modified by
Paragraph 7 hereof, will continue to remain in full force and effect. You agree
that within seven (7) days following the effective date of this Agreement you
will

 

2



--------------------------------------------------------------------------------

return to Oracle all documents (in any form of media), equipment, and Oracle
property (other than the cell phone) which came into your possession while
employed at Oracle.

 

5. You agree that you will not disparage or defame Oracle, or any officer,
director or employee of Oracle. Oracle agrees that it will not issue any public
announcements in which you are disparaged or defamed and that its senior
executive officers will not disparage or defame you.

 

6. You agree that for one year following the termination of your employment, you
will not directly or indirectly, by your own acts or through others whom you
direct to do so, solicit any employee of Oracle to leave their employment with
Oracle.

 

7. You and Oracle acknowledge that no promise, inducement or other agreement not
expressly contained in this Agreement has been made conferring any benefit upon
you; that this Agreement contains the entire agreement between you and Oracle
with respect to any benefit conferred upon you; and that, with the exception of
the Proprietary Information Agreement referenced in Paragraph 3 above, all prior
agreements, understandings, oral agreements and writings between you and Oracle
are expressly superseded by this Agreement and are of no further force and
effect. Any modification to this Resignation Agreement must be in writing and
signed by you and me, or my successor or designee. If any provision or term of
this Agreement is found by a court of competent jurisdiction to be void or
unenforceable, the remainder of this Agreement shall remain in effect without
reference to such void or unenforceable provision or term.

 

8. For breach of this Agreement, the non-breaching party shall be entitled to
pursue any and all remedies which may be available to it. The prevailing party
in any action in which a breach or unenforceability of this Agreement is alleged
shall be entitled to an award of all expenses, costs and attorneys’ fees
incurred in defense or prosecution of such action. Any action alleging a breach
of this Agreement or challenging its validity must be brought in San Mateo
County Superior Court.

 

This Agreement will be effective when you have signed and delivered it and it
may not be revoked by you after you sign and deliver it.

 

Sincerely,

 

/s/ Joyce Westerdahl

--------------------------------------------------------------------------------

Joyce Westerdahl Senior Vice President, Human Resources

 

3



--------------------------------------------------------------------------------

By signing this Resignation Agreement, I acknowledge that I have read this
Agreement carefully, and consulted with attorneys of my choice. I understand the
terms of this Resignation Agreement and the significance of the waivers that I
have made, and I am signing this Resignation Agreement voluntarily and without
coercion. I agree to be bound by the terms of this Resignation Agreement.

 

/s/ Gregory B. Maffei

--------------------------------------------------------------------------------

  Date:   11/3/05

Gregory B. Maffei

       

 

4